*576RESOLUCION
[D]ebemos recordar que el respeto hacia los tribunales y la obligación de desalentar y evitar ataques in-justificados contra los jueces no sólo están entre los pilares fundamenta-les sobre los que se erige nuestro có-digo deontológico, sino que también sobre ellos descansa la buena mar-cha de los procedimientos judiciales y la confianza que el público depo-sita en ellos. In re Sánchez Ramos, 174 DPR 453, 469 (2008).
El deber que tenemos todos los miembros de la profesión jurídica de instituir y mantener un orden jurídico, íntegro y eficaz, que goce de la completa confianza y el apoyo de la ciudadanía, nos impide avalar las actuaciones llevadas a cabo por la Leda. Sonia I. Vélez Colón. Estas actuaciones, las cuales se discutirán a continuación, constituyeron una violación al Código de Ética Profesional y, sin lugar a du-das, deben ser motivo de una sanción disciplinaria. Ade-más, puesto que estas no están en controversia, procede-mos a resolver sin otro trámite ulterior(1)
HH
En diciembre de 2011 surgieron unas denuncias relacio-nadas con la mala utilización de personal, propiedad y fon-dos públicos por parte del ex Juez Presidente de este Tribunal, Hon. Federico Hernández Denton. Tanto la Rama Legislativa como la Ejecutiva iniciaron sendas investiga-ciones en cuanto a dichas denuncias.
*577Por su parte, la licenciada Vélez Colón, excediendo sus poderes y facultades como Directora de la Oficina de Admi-nistración de los Tribunales (OAT), el 13 de enero de 2012 contrató al Ledo. Cesár López Cintrón para que iniciara una investigación. Del contrato del licenciado López Cin-trón surge una descripción sumamente laxa y escueta del tipo de investigación que este llevaría a cabo, a saber, “[una investigación] a la luz de los señalamientos públicos que recientemente se han formulado sobre el uso de recur-sos y fondos públicos en la Rama Judicial [...] ”. Informe de la Procuradora General, Anejo 1, pág. 1. Del mismo docu-mento surge que este cobraría doscientos dólares ($200) por cada hora trabajada.
Es sumamente importante resaltar que dicho contrato se realizó a espaldas de la mayoría de los miembros de esta Curia. No fue hasta el 26 de enero de 2012 que dicha mayoría se enteró por El Nuevo Día —periódico que realizó una entrevista a la licenciada Vélez Colón sobre el particular y cuya portada leía “Histórica pesquisa al Supremo”— que la licenciada Vélez Colón había contratado al licen-ciado López Cintrón para que realizara una investigación que incluiría aspectos de seguridad y el uso de recursos y fondos públicos por parte de los Jueces y las Juezas de este Tribunal, ello como secuela de las denuncias presentadas contra el Hon. Federico Hernández Denton.
Ante la sorpresiva e improcedente investigación, el mismo 26 de enero de 2012, seis (6) Jueces de este Tribunal emitieron una comunicación pública. Expresaron en ella su preocupación en cuanto al daño que la referida investiga-ción podía causar a la Rama Judicial. Específicamente, se-ñalaron, en lo pertinente, lo siguiente:
Desde que juramos a nuestros cargos hemos insistido en que los fondos y recursos de la Rama Judicial se utilicen adecua-damente y con transparencia. Velar por el buen uso de los recursos y fondos públicos es un fin legítimo y ha sido nuestra política que al pueblo se le rinda cuenta de ello. Sin embargo, ante las serias imputaciones que confronta el Juez Presidente *578Federico Hernández Denton, resulta altamente sospechosa e inoportuna la contratación de un ex fiscal especial indepen-diente para realizar una investigación a razón de $200.00 por hora hasta un máximo de $100,000 en 6 meses. Esto, en mo-mentos en que los empleados de la Rama Judicial le exigen justicia salarial y se alega de parte de la OAT falta de recursos.
Nuestro deber ministerial es velar por la transparencia y la corrección de todos los procesos administrativos en nuestra Rama. No es apropiado realizar transacciones con fondos pú-blicos para interferir con procesos legítimos e investigativos de otras ramas de gobierno. Esto es de suma importancia ya que es de conocimiento general que varios alguaciles y otros fun-cionarios han testificado en dichos procesos los cuales están en curso al presente. Iniciar una investigación en estas circuns-tancias no constituye un fin público y lesiona el buen nombre de los jueces y juezas de toda la Rama Judicial.
Un día después, el 27 de enero de 2012, el Periódico El Nuevo Día, en una noticia titulada “No se cruzará de bra-zos”, reseñó lo acontecido en una entrevista que se le rea-lizó al Hon. Federico Hernández Denton y a la licenciada Vélez Colón en relación con la llamada “pesquisa”. De la noticia surge que la licenciada Vélez Colón expresó lo si-guiente sobre el particular: “cuando uno se mete a la gue-rra quizás no recibe un tiro, pero un raspacito viene. Así que si hay raspazo, de eso se trata, de sanar y de curar”. Dichas expresiones desafiantes e intimidantes que hacían referencia a un aparente estado de guerra dentro de la Rama Judicial eran indicativas de que la licenciada Vélez Colón olvidaba, entre otros asuntos, que uno de sus debe-res como Directora de la OAT era propender a la adminis-tración óptima de la justicia y de la Rama Judicial.
Dado que este Tribunal siempre ha promulgado “un sis-tema judicial independiente con una administración efec-tiva e imparcial de la justicia cimentada en la confianza de la ciudadanía”,(2) no podíamos quedarnos inertes ante las circunstancias descritas. Así, el 1 de febrero de 2012, me-*579diante Resolución, este Tribunal aprobó las Reglas para los Procedimientos de Investigaciones Especiales Indepen-dientes de la Rama Judicial. Ello, para proveer un meca-nismo efectivo y transparente que rigiera todos los proce-dimientos investigativos realizados con fondos de la Rama Judicial y relacionados con el uso de su personal y la asig-nación y fiscalización de fondos y de recursos judiciales. Es preciso destacar que, en la Resolución mencionada, este Tribunal expresó su completa desaprobación a las actua-ciones de la licenciada Vélez Colón:
La Constitución del Estado Libre Asociado de Puerto Rico no le reconoce a la Administración de Tribunales autoridad para realizar investigaciones disciplinarias sobre la conducta de los Jueces y Juezas del Tribunal Supremo. [...]
Más aun, resulta inapropiado que una funcionaría de con-fianza del Juez Presidente contrate servicios para realizar una investigación sobre el uso de los fondos de la Rama Judicial relacionada con los serios señalamientos contra el Juez Presi-dente, Hon. Federico Hernández Denton, a quien ésta res-ponde directamente. Lejos de fomentar la transparencia de los procedimientos e impulsar la confianza del Pueblo en nuestro sistema, estas actuaciones pueden constituir represalias e in-terferencias con testigos de las investigaciones realizadas por otras ramas de Gobierno. In re Aprobación R. Proc. Esp. RJ, 184 DPR 500, 501-502 (2012).
En conformidad con dicho sentir y con las nuevas reglas aprobadas, este Tribunal aprobó otra Resolución el 1 de febrero de 2012. Véase In re Miembros Com. Esp. Independiente, 184 DPR 507 (2012). Mediante esta, se constituyó una Comisión de Investigación Especial Independiente para investigar el uso de fondos y recursos públicos de la Rama Judicial, así como los desembolsos por parte de la O AT y su Directora. Además, se le ordenó a la licenciada Vélez Colón que, de manera inmediata, dejara sin efecto el contrato otorgado al licenciado López Cintrón y cualquier otra contratación relacionada con la investigación. Ello, tras destacar que las actuaciones de esta levantaban “se-rias interrogantes de índole constitucional y legal”.
*580El 2 de febrero de 2012, el licenciado López Cintrón cursó una comunicación a la licenciada Vélez Colón en la que le informó que, en conformidad con la Resolución antes mencionada, renunciaría al contrato otorgado y no factura-ría cantidad alguna por los servicios realizados hasta dicha fecha, los cuales incluyeron el examen de las imputaciones contra el Hon. Federico Hernández Denton y la solicitud a este último de evidencia en cuanto a las referidas imputaciones. (3)
El 21 de febrero de 2012 seis (6) Jueces de este Tribunal emitieron un voto de conformidad en relación con las dos Resoluciones aprobadas. Entre otros asuntos, manifesta-ron lo siguiente:
En Noriega v. Gobernador, 122 DPR 650, 654 (1988), esbozamos que "[n]o hay nada más preciado para un ‘hombre de bien’ que su dignidad y reputación en la comunidad”. Eso se expresó en el contexto de las llamadas “carpetas” que por dé-cadas la Policía de Puerto Rico recopiló sobre ciudadanos por el mero hecho de sus ideologías.
Creemos que esas palabras tienen gran peso en el Puerto Rico de hoy. Iniciar una investigación ilegal contra los Jueces del Tribunal Supremo por el hecho de que existan alegaciones públicas contra el Juez Presidente es un acto claro de intimi-dación institucional de parte de la O.A.T. que claramente la-cera esta institución. Con la aprobación de las Resoluciones en controversia [...] [e]vitamos el carpeteo y la persecución, y pro-tegemos la independencia de esta Rama sin tratar de interfe-rir con las investigaciones que ejercen las otras Ramas en el ejercicio de sus facultades constitucionales. Los fondos y los recursos de esta Rama son para el servicio del Pueblo y no para el carpeteo o la defensa personal de alguno de los inte-grantes de este Tribunal. In re Aprob. Rs. y Com. Esp. Ind., 184 DPR 575, 580-581 (2012).
Posteriormente, en septiembre de 2014, este Tribunal enmendó las Reglas de Disciplina Judicial con el propósito de establecer un proceso que garantizara “la integridad de *581la Rama Judicial salvaguardando la reputación de los jue-ces, las juezas y el funcionariado[,] quienes ejercen sus fun-ciones de forma digna, recta y con independencia de criterio”. In re Enmdas. Rs. Disciplina Judicial, 191 DPR 564, 564 (2014). En la Resolución de aprobación de esta enmienda, este Tribunal reafirmó “la política de cero tole-rancia a las acciones que laceran la confianza del Pueblo en los tribunales y en los jueces y juezas del País”. íd., pág. 565. Por otro lado, tres (3) Jueces de este Tribunal emitie-ron un voto particular de conformidad en cuanto a dicha Resolución, en el que destacaron que era momento de im-plantar una verdadera política institucional de cero tole-rancia a la corrupción judicial y que para ello era necesario que los funcionarios concernidos no actuaran a la defen-siva ni se escudaran en la integridad de la mayoría de los Jueces y Juezas. íd., pág. 583.
A su vez, la Jueza Asociada Señora Pabón Charneco emitió un voto particular de conformidad, en el que exhortó a la licenciada Vélez Colón a que evaluara profundamente su desempeño y decidiera si su permanencia como brazo administrativo le hacía más daño que bien a la imagen de la Rama Judicial en Puerto Rico. In re Enmdas. Rs. Disciplina Judicial, supra, págs. 579-580.
El 15 de octubre de 2014, la licenciada Vélez Colón re-nunció a su cargo como Directora de la OAT y a su posición de carrera en el Tribunal de Apelaciones.
II
Como denuncia por las actuaciones de la licenciada Vélez Colón, el 6 de febrero de 2012, la Leda. Zaida Hernán-dez Torres presentó una queja disciplinaria ante nos en la que argumentó que el hecho de haber contratado al licen-ciado López Cintrón para que investigara a los Jueces y las Juezas de este Tribunal —sobre los que no había alegación o sospecha alguna de aprovechamiento de bienes o servi-*582cios públicos— constituyó un ataque injustificado, en violación al Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX (en adelante, Canon 9). Además, adujo que la inves-tigación tenía el propósito de interferir con las otras inves-tigaciones que se estaban llevando a cabo, de distraer la atención sobre la figura central objeto del escrutinio y de proyectar ante la opinión pública que se trataba de una investigación de carácter abarcador de todos los miembros del Tribunal Supremo.
El 18 de abril de 2012, la licenciada Vélez Colón pre-sentó una moción para solicitar el archivo de la queja. En ella sostuvo que no era su intención que se produjera una investigación de los Jueces y las Juezas de este Tribunal, pues sabía que no tenía facultad para hacerla; que el ám-bito de la investigación fue definido en el contrato; que la queja debía archivarse, pues el Canon 9 no aplicaba a los jueces que estuviesen desempeñando una función judicial, y que, aun cuando se entendiera que sus actuaciones se llevaron a cabo dentro de sus funciones como abogada, tampoco aplicaría el Canon 9, pues, según la jurispruden-cia de este Tribunal, dicho precepto estaba dirigido sola-mente a regular la conducta del abogado litigante en corte.
A más de cuatro (4) años de la presentación de la queja, el 8 de julio de 2016 la Secretaria Interina de este Tribunal remitió el expediente de la queja a la Procuradora General para la investigación y el informe correspondientes, a tenor de la Regla 14(d) del Reglamento de este Tribunal, 4 LPRA Ap. XXI-B.
El 3 de agosto de 2016, la entonces Procuradora General presentó su Informe ante nos. Primero, haciendo referen-cia a varios artículos de la ley que rige la Judicatura, afirmó que el cargo de Directora de la OAT no era un cargo judicial y que las acciones de la licenciada Vélez Colón de-bían evaluarse en virtud de los Cánones de Ética Profesional. Sin embargo, circunscribiéndose a evaluar el Canon 9, negó que la licenciada Vélez Colón lo hubiese *583violado. Sostuvo que dicho canon solamente aplicaba a las actuaciones en que se incurre en el transcurso de la prác-tica forense de la abogacía y que, aun cuando aplicara en otros contextos, las conductas que este Tribunal había san-cionado bajo él habían sido “vejatorias, desafiantes, frau-dulentas, de imputaciones de conducta antiética sin funda-mento en contra de un juez o que ponen en entredicho la sana administración de la justicia”.(4) Así, concluyó que el ordenar una investigación de los miembros de este Tribunal no podía considerarse dentro ese grupo de conducta, que ello fue un intento de mantener la transparencia de la Rama Judicial ante el público y que procedía que este Tribunal archivara la queja.
No obstante, contrario a lo que alegan la ex Procuradora General y la licenciada Vélez Colón, y según surge clara-mente de los hechos esbozados en el acápite I de esta Re-solución, la licenciada Vélez Colón incumplió con varios cánones del Código de Ética Profesional. Veamos.
III
Como cuestión de umbral, no debe quedar duda de que la conducta de la licenciada Vélez Colón, mientras fungía como Directora de la OAT, debe evaluarse al amparo del Código de Etica Profesional. Aunque esta era jueza, el cargo que desempeñaba no era de carácter judicial ni com-prendía el ejercicio de funciones judiciales. Así surge clara-mente del Artículo 2.012 de la Ley Núm. 201-2003, según enmendada, conocida como Ley de la Judicatura, 4 LPRA sec. 24j:
Todo juez que sea designado para ocupar un puesto como funcionario de confianza en el servicio central de la Rama Judicial, como lo es el de Director Administrativo de los Tribuna-les y aquellos otros puestos que determine el Juez Presidente que no sean incompatibles con el cargo de juez, podrá servir *584por más de un (1) año en la posición de confianza y quedará relevado de sus funciones judiciales pero retendrá, a todos los fines pertinentes a su cargo, la condición y derechos de juez mientras desempeñe las funciones asignadas. Durante tal pe-ríodo devengará el sueldo correspondiente al puesto de con-fianza o el correspondiente a su cargo de juez, el que sea mayor, y una vez cese en el mismo, recibirá aquel sueldo que le habría correspondido si hubiera continuado las funciones inin-terrumpidamente en su cargo de juez del Tribunal General de Justicia. Tal designación no afectará el transcurso del término de nombramiento correspondiente al cargo de juez del Tribunal General de Justicia que ostente ni los derechos al amparo de las disposiciones de las sees. 233 a 246 de este título, cono-cidas como la “Ley del Sistema de Retiro de la Judicatura”. (Énfasis suplido).
Por otro lado, el Artículo 2.016 de la misma disposición legal, 4 LPRA sec. 24n, establece lo siguiente:
En la administración del Tribunal General de Justicia el Juez Presidente del Tribunal Supremo contará con la ayuda de un Director Administrativo de los Tribunales, quien tam-bién dirigirá la Oficina de Administración de los Tribunales. El Director Administrativo de los Tribunales deberá ser abo-gado admitido al ejercicio de la abogacía, será nombrado por el Juez Presidente y desempeñará su cargo a discreción de dicho magistrado. (Énfasis suplido).
Tal y como lo señaló la ex Procuradora General, el hecho de que solamente se requiera ser abogado y no juez para desempeñar el puesto, demuestra que las funciones que se ejercen como parte del cargo no son de carácter judicial. Por lo tanto, la licenciada Vélez Colón, como abogada que ejercía el puesto de Directora de la O AT, debía cumplir con todos los cánones del Código de Ética Profesional.
III
El Criterio General de la Parte I del Código de Ética Profesional —Deberes del Abogado para con la Sociedad—, 4 LPRA Ap. IX, exige que “todo abogado, como ciudadano y en su capacidad profesional, ya sea como juez, fiscal, abo-*585gado postulante, asesor o en cualquier otro carácter, actúe siempre de acuerdo al ideal expresado en el preámbulo de estos cánones”. Este Preámbulo, el cual “consigna el ideal del buen abogado”,(5) establece lo siguiente:
En Puerto Rico, donde el sistema democrático es fundamental para la vida de la comunidad y donde la fe en la justicia se considera factor determinante en la convivencia social, es de primordial importancia instituir y mantener un orden jurídico íntegro y eficaz, que goce de la completa confianza y apoyo de la ciudadanía.
La consecución de estos fines le impone a los miembros de la profesión jurídica, sobre quienes recae principalmente la mi-sión de administrar la justicia y de interpretar y aplicar las leyes, el deber de desempeñar su alto ministerio con la mayor y más excelsa competencia, responsabilidad e integridad.
En particular, el logro de estos fines le exige al abogado: (a) que entienda que el fin primordial de su función como jurista es el servicio a la sociedad, servicio que tiene que estar diri-gido principalmente a lograr la existencia real de un orden jurídico íntegro y eficaz y que tiene que estar orientado esen-cialmente por los principios de vida democrática y de respeto a la inviolable dignidad del ser humano que rigen la convivencia social en el país; [...] (d) que esté consciente de la importancia de evitar aún la apariencia de conducta impropia. (Énfasis suplido).
Cónsono con lo enunciado, el Canon 4 del Código de Ética Profesional, 4 LPRA Ap. IX, dispone que “[e]s deber de todo abogado laborar continuamente por el mejora-miento del ordenamiento jurídico y de los procesos e insti-tuciones legales”. Aunque este Tribunal no ha tenido la oportunidad de interpretar el alcance y la aplicación de dicho Canon 4, el Ledo. Sigfrido Steidel Figueroa nos ins-truye sobre el particular:
Objetivamente hablando, la idea de que el abogado contri-buya al fortalecimiento del Derecho parece estar asociada a la noción de que el abogado debe cumplir sus responsabilidades de manera eficiente, con estudio riguroso y con fidelidad hacia *586su cliente. Si el rol del abogado es abogar, a partir del Derecho, a favor de las causas que asistan a una persona, al cumplir esa función, el abogado contribuye a la concreción de una sociedad más justa, y con ello, contribuye también al Derecho. Pero pudiéramos pensar que el fortalecimiento del Derecho con-lleva algo más. Así, se pudiera plantear que el abogado contri-buye al fortalecimiento del Derecho no sólo al cumplir su rol como abogado de una parte, sino también [...] promoviendo que la Judicatura se nutra de los mejores candidatos, prote-giendo y defendiendo las instituciones de justicia, entre otras. (Énfasis suplido). S. Steidel Figueroa, Ética y responsabilidad disciplinaria del abogado, San Juan, Pubs. JTS, 2010, pág. 298.
Por su parte, el Canon 9 establece lo sucesivo:
El abogado debe observar para con los tribunales una con-ducta que se caracterice por el mayor respeto. Ello incluye la obligación de desalentar y evitar ataques injustificados o aten-tados ilícitos contra los jueces o contra el buen orden en la administración de la justicia en los tribunales. En casos donde ocurrieren tales ataques o atentados, el abogado debe interve-nir para tratar de restablecer el orden y la buena marcha de los procedimientos judiciales.
El deber de respeto propio para con los tribunales incluye también la obligación de tomar las medidas que procedan en ley contra funcionarios judiciales que abusan de sus prerroga-tivas o desempeñan impropiamente sus funciones y que no observen una actitud cortés y respetuosa.
Al interpretar dicho Canon 9, hemos expresado que los abogados tienen “la obligación de desalentar y evitar ata-ques injustificados contra los jueces o el buen orden de la administración de la justicia, pues nada bueno augura a nuestra sociedad si perdemos el respeto hacia nuestras ins-tituciones, máxime cuando se trata de una institución que su razón de existir es hacer justicia”. (Enfasis suplido). In re Guzmán Guzmán, 181 DPR 495, 514 (2011). No hay duda de que “el respeto hacia los tribunales y la obligación de desalentar y evitar ataques injustificados contra los jue-ces no sólo están entre los pilares fundamentales sobre los que se erige nuestro código deontológico, sino que también sobre ellos descansa la buena marcha de los procedimien-*587tos judiciales y la confianza que el público deposita en ellos”. In re Sánchez Ramos, 174 DPR 453, 469 (2008). Por lo tanto, todos los abogados tienen el “deber— como celosos custodios de la imagen de la justicia— de observar una conducta que se caracterice por el mayor respeto hacia los tribunales”. íd. Véase, también, In re Markus, 158 DPR 881, 884 (2003) (“[los abogados] nunca deben olvidar que tienen la obligación de mantener y promover la imagen de la justicia”).
En ese sentido, los abogados no tienen licencia “para poner en entredicho o mancillar la dignidad de los jueces”. In re Cardona Álvarez, 116 DPR 895, 906-907 (1986). Es-pecíficamente, hemos indicado lo siguiente:
Debe considerarse justa causa para imponer sanciones dis-ciplinarias toda imputación, oral o escrita, de la comisión de hechos inmorales o ilegales, formulada por un abogado, que no esté respaldada (warranted) por evidencia competente, que tienda a degradar o a afectar la dignidad, honorabilidad e in-tegridad de los tribunales o de sus funcionarios o que puedan debilitar o destruir el respeto a o la confianza pública en los mismos. In re Andreu Ribas, 81 DPR 90, 119 (1959).
En cuanto al ámbito de aplicación del Canon 9, este Tribunal ha expresado que “está dirigido a regir la conducta del abogado litigante en corte”. In re Gaetán y Mejías, 180 DPR 846, 861-862 (2011). Véanse, también: In re Busó Aboy, 166 DPR 49, 66 (2005); In re Saavedra Serrano, 165 DPR 817, 829 (2005). Ahora bien, esas expresiones se hi-cieron en procesos disciplinarios contra jueces y con el único propósito de descartar la aplicación en su contra del canon. Ello surge claramente del análisis que plasmamos en In re Gaetán y Mejías, supra:
De una simple lectura de este principio deontológico surge que se refiere a la conducta de los abogados ante los tribunales. Se trata de la imposición de un deber de compor-tamiento exclusivamente dirigido a los abogados y las aboga-das, y no a los jueces y las juezas. De ahí que el canon imponga como deber que el abogado y la abogada desalienten ataques *588injustificados contra los jueces y las juezas o el buen orden en la administración de la justicia y no viceversa. Es decir, el Canon no impone a los jueces y a las juezas el deber de desa-lentar ataques injustificados contra los mismos jueces y juezas o el buen orden en la administración de la justicia. El deber impuesto es exclusivo para los abogados.
El Canon 9 del Código de Ética Profesional, supra, establece que los abogados y las abogadas tienen el deber de velar por la conducta y el comportamiento de los funcionarios y las funcio-narías judiciales, entre los cuales resalta evidentemente la fi-gura del juez o la jueza. Por ende, del propio lenguaje del Canon 9 surge de forma conspicua que éste se diseñó para regular el comportamiento de los abogados y las abogadas con relación al tribunal y a los jueces y las juezas; no así el com-portamiento de los jueces y las juezas.
De hecho, este Tribunal ha sostenido que este precepto está dirigido a regular la conducta del abogado litigante en corte. In re Busó Aboy, supra, pág. 66; In re Saavedra Serrano, supra, pág. 829. En In re Saavedra Serrano, supra, la conducta antiética imputada al licenciado Saavedra ocurrió mientras éste fungía como juez. Allí, la Oficina de Administración de los Tribunales presentó una querella en la que se le imputó al licenciado Saavedra haber violado, inter alia, el Canon 9 de Ética Profesional, supra. Empero, la Comisión de Disciplina y de Separación del Servicio por Razón de Salud de Jueces del Tribunal de Primera Instancia y del Tribunal de Circuito de Apelaciones determinó que no hubo violación a dicho canon porque éste había sido diseñado para regir la conducta de los miembros de la profesión legal en los tribunales y que, por lo tanto, no aplicaba a los jueces y a las juezas. Este Tribunal confirmó esa apreciación y sostuvo que el Canon 9 no le aplica a los jueces y las juezas; por ende, concluyó que las actuaciones del licenciado Saavedra no constituyeron violaciones al Canon. A igual conclusión llegó este Tribunal en In re Busó Aboy, supra.
Contrario a lo que plantean la licenciada Vélez Colón y la ex Procuradora General, nada de lo anterior sugiere que este Tribunal descartó la aplicación del Canon 9 a la con-ducta de los abogados fuera del litigio o de la práctica forense. Esa controversia nunca fue objeto de consideración. De ninguna forma este Tribunal avalaría el que los aboga-dos pudiesen faltarles el respeto a los tribunales y atacarlos injustificadamente fuera de los procesos judiciales. Ello no *589tendría algún sentido. Muy bien lo expresó el licenciado Steidel Figueroa en su obra:
El abogado tiene la obligación de tratar de manera respe-tuosa a los jueces y a los funcionarios y empleados judiciales. Esta norma no se deriva exclusivamente de los Códigos de Ética Profesional. Es una norma de civilidad mínima que abarca todo el ámbito social. El deber de respeto de los tribu-nales “trasciende los formalismos de llamar [...] [a un juez] Honorable o Ilustrado”. Este deber de civilidad, reconocido en el Código que regula los abogados en Puerto Rico, se extiende a las relaciones formales e informales entre los abogados y los jueces y demás empleados y funcionarios de la Rama Judicial. (Énfasis suplido). Steidel Figueroa, op. cit., pág. 316.
Por último,.el Canon 38 del Código de Ética Profesional, 4 LPRA Ap. IX, dispone lo siguiente:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia.
Al interpretar el Canon 38, supra, expresamos que todo abogado “debe actuar con el más escrupuloso sentido de responsabilidad que impone la función social que ejerce”. In re Toro Iturrino, 190 DPR 582, 591 (2014). “[L]a mera apariencia igualmente lacera la imagen, la confianza y el respeto que nuestra sociedad deposita en la profesión y en las instituciones de la justicia”. In re Sierra Arce, 192 DPR 140, 148 (2014).
V
En conformidad con los Cánones 4, 9 y 38 del Código de Ética Profesional, supra, así como con los deberes de su puesto como Directora de la OAT, la licenciada Vélez Colón estaba obligada a instituir y mantener un orden jurídico *590íntegro y capaz que gozara de la completa confianza y apoyo de la ciudadanía, a proteger las instituciones de jus-ticia, a evitar ataques injustificados contra los jueces, a aportar hacia una mejor administración de la justicia y a evitar hasta la apariencia de conducta impropia. No obs-tante, la licenciada Vélez Colón no cumplió con ninguna de estas obligaciones.
Sin justificación válida para ello y únicamente como se-cuela de las investigaciones que se estaban llevando a cabo contra el Hon. Federico Hernández Denton, la licenciada Vélez Colón inició una investigación contra los miembros de esta Curia. Dicho acto, lejos de ser inofensivo, constituyó un ataque injustificado contra los Jueces y las Juezas que en dicho momento componían este Tribunal, pues arrojó una inmerecida sombra de sospecha y puso en duda la honora-bilidad e integridad de estos y estas ante el público.
Ahora bien, para escudar su responsabilidad, la licen-ciada Vélez Colón indica ante nos que nunca tuvo la inten-ción de iniciar una investigación contra las y los miembros de este Tribunal, que conocía que no estaba facultada para ello y que la extensión de la investigación fue definida en el contrato.
Aunque no dudamos que la licenciada Vélez Colón cono-cía que no estaba facultada para iniciar una investigación contra las y los integrantes de esta Curia, surge de un examen del contrato que este contiene una conveniente de-finición laxa y escueta del tipo de investigación que el li-cenciado López Cintrón llevaría a cabo, a saber, “[una investigación] a la luz de los señalamientos públicos que recientemente se han formulado sobre el uso de recursos y fondos públicos en la Rama Judicial [...] ”. Informe de la Procuradora General, Anejo 1, pág. 1. Dicha definición es tan amplia que no descarta que la investigación se diri-giera a los Jueces y las Juezas de este Tribunal. De hecho, el licenciado López Cintrón, en la carta a través de la cual renunció al contrato, informó que como parte de los traba-*591jos investigativos realizados hasta esa fecha le había soli-citado evidencia al ex Juez Presidente, Hon. Federico Her-nández Denton, sobre unas imputaciones en su contra. Es decir, la investigación sí incluiría a los miembros de este Tribunal.
Por otro lado, iniciar, sin facultades para ello, una inves-tigación relacionada con unas imputaciones contra el Hon. Federico Hernández Denton —a quien esta respondía directamente—, creó, como mínimo, la apariencia impropia de que la licenciada Vélez Colón estaba utilizando el poder de su cargo y los fondos públicos para beneficiar solamente los intereses personales del honorable Hernández Denton y obstaculizar las investigaciones que se llevaban en su contra. Más allá, la licenciada Vélez Colón hizo unas ex-presiones desafiantes e intimidantes que hacían referencia a un aparente estado de guerra en la misma Rama Judicial. Al expresar que “cuando uno se mete a la guerra quizás no recibe un tiro, pero un raspacito viene [, a] sí que si hay raspazo, de eso se trata, de sanar y de curar”, la licenciada Vélez Colón evidenció los propósitos defensivos y ofensivos de la investigación. Contrario a lo argüido por la ex Procuradora General en su Informe, en ninguna forma ello fomentó la transparencia y la buena imagen de los procedimientos de la Rama Judicial.
En fin, todos los actos de la licenciada Vélez Colón con-tribuyeron a perpetuar la desconfianza de los ciudadanos en los jueces y en las instituciones judiciales. Por lo tanto, estos no deben quedar impunes, más aún cuando esta co-metió dichos actos mientras desempeñaba un puesto cuyo objetivo principal es asistir en la administración óptima de la Rama Judicial y de la Justicia. Sería muy peligroso y un mal precedente permitirle a una persona con semejante cargo en la Rama Judicial que actúe lacerando tanto nues-tro sistema de justicia.
Ciertamente, cuando la credibilidad y la imagen de la Rama Judicial están enjuego, el silencio y la inercia no son *592opción. Sin lugar a dudas, existe una necesidad absoluta de trazar caminos que logren restaurar de manera efectiva la confianza de los ciudadanos en nuestro sistema de justicia. Para restaurar esa confianza, tenemos el compro-miso ineludible de aprovechar cada oportunidad, por más sencilla que parezca, para descorrer el velo de la burocra-cia y rendirle cuentas al Pueblo.
En conformidad, si minimizamos los deberes éticos con los que debía cumplir la licenciada Vélez Colón y pasamos por alto sus actuaciones, contribuimos a la anulación de la fe y la confianza de los ciudadanos en nuestro sistema judicial. Véase In re Hoffmann Mouriño, 194 DPR 179, 181 (2015) (“No se pueden minimizar los deberes éticos, ya que permitirlo incide sobre la fe y la confianza en nuestro sis-tema judicial”).
Por los fundamentos esbozados, se censura enérgica-mente a la licenciada Vélez Colón y se archiva la queja presentada en su contra.
Lo acordó el Tribunal y lo certifica el Secretario del Tribunal Supremo. La Jueza Asociada Señora Pabón Charneco emitió un voto particular de conformidad, al cual se unió el Juez Asociado Señor Rivera García. La Jueza Presidenta Oronoz Rodríguez, la Juez Asociada Señora Rodríguez Ro-dríguez y el Juez Asociado Señor Colón Pérez emitieron, por separado, votos particulares disidentes. El Juez Asociado Señor Feliberti Cintrón disintió con la expresión siguiente:
Por entender que ya este Tribunal se había expresado en re-lación con la promovida y entonces jueza, Leda. Sonia I. Vélez Colón, y su papel en la situación particular que diera base a la presente queja,(6) opino que lo que procedía en estos momentos era archivar la queja sin más. Es decir, los hechos relacionados con esta queja ya eran un capítulo cerrado, y así debió perma-necer este asunto. Por consiguiente, respetuosamente disiento *593de la determinación mayoritaria de este Tribunal para disponer de la queja presentada contra la licencia Vélez Colón.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo
Voto particular de conformidad emitido por la Jueza Aso-ciada Señora Pabón Charneco, al cual se une el Juez Asociado Señor Rivera García.
Aunque estoy completamente conforme con censurar enérgicamente a la licenciada Vélez Colón, entiendo que es menester expresarme brevemente sobre el lamentable trá-mite procesal de la queja ante este Tribunal.
La Regla 14(d) del Reglamento del Tribunal Supremo, 4 LPRA Ap. XXI-B, vigente a la fecha de la presentación de la queja, disponía claramente que cuando el abogado pre-sentara su contestación a la queja disciplinaria, el Secre-tario remitiría la queja y la contestación “al Procurador o Procuradora General o al Director o Directora de la Oficina de Inspección de Notarías, respectivamente, para que, den-tro del término de treinta (30) días”, se expresaran sobre estas e hicieran la recomendación que estimaran pertinente. (Enfasis suplido).
En este caso, sin justificación alguna, se esperó más de cuatro (4) años para referir la queja a la entonces Procura-dora General. La queja fue presentada el 6 de febrero de 2012 y no fue hasta el 8 de julio de 2016 que se refirió el expediente.(1) Dicha tardanza fue totalmente irrazonable e improcedente. La queja presentada contra la licenciada Vélez Colón debió atenderse con la misma rapidez y rigu-rosidad que todas las quejas que se presentaron en el 2012. *594Ni su nombre ni el cargo que ocupaba la licenciada podían ser impedimento para ello.
Ciertamente, atender con prontitud las quejas discipli-narias que se presentan, independiente de quién sea el abogado, contribuye a la transparencia de los procedimien-tos y a la buena imagen de la Justicia. Como total defen-sora de un sistema que goce de la completa confianza y el apoyo de la ciudadanía, no me queda más que denunciar la tardanza injustificada en tramitar la queja de la licenciada Vélez Colón.

 Véanse: In re Sánchez Ramos, 174 DPR 453, 460 (2008); In re Davison Lampón, 159 DPR 448, 455 (2003); In re Irizarry Vega, 151 DPR 916 (2000).


 In re Aprobación R. Proc. Esp. RJ, 184 DPR 500 (2012).


 Véase Carta del Ledo. Cesar López Cintrón a la licenciada Vélez Colón de 2 de febrero de 2012, disponible en: http://www.ramajudicial.pr/Prensa/comunicados/ 2012/Renuncia-Cesar-Lopez-Cintron-Investigacion-OAT.pdf


 Informe de la Procuradora General, pág. 7.


 In re Sepúlveda, Casiano, 155 DPR 193, 204 (2001) (“El Preámbulo del Có-digo de Etica Profesional consigna el ideal del buen abogado”).


 Véanse: In re Aprob. Rs. y Com. Esp. Ind., 184 DPR 575 (2012); In re Miembros Com. Esp. Independiente, 184 DPR 507 (2012); In re Aprobación R. Proc. Esp. RJ, supra.


 Destacamos las diligencias realizadas por la Jueza Presidenta, Hon. Maite D. Oronoz Rodríguez, para que se continuaran los procedimientos encuanto a la queja de la licenciada Vélez Colón.